Title: To George Washington from Thomas Walker, 17 December 1755
From: Walker, Thomas
To: Washington, George

 

Sr
Fort Cumberland [Md.] December the 17 1755

I have done the best in my power with the Carolina Cattle, Having killed ten of the best that was brought up and finding them unfit for use drove the others up to Daniel Cresaps Plantation which is the best chance we have of keeping them alive—As I could not engage the wintering of them below through the scarcity of Fodder. Some are left below & some on the south Branch to winter. Some are sold and some to be stall fed many are dead & missing as it was impossible to keep them from eating Ivey when drove through the Barren hills that abound with that Shrub. Mr Shepherd will shew you a State of his account on which I have wrote to prevent changing the weight of the Beef is Right according to Mr Dicks Tryal. The Ballance due to Shepherd is 427–7–9 I docked him of nine days keeping of the Cattle in consideration that he was to have only a proper proportion for driving to Fort Cumberland & my having taken some off his hands at the south Branch which will be some cost to lodge at proper Stations. Yours of the 3d Inst. I received here when it was too late to propose driveing back to Carolina as Provinder could not be had on the Road to keep them alive. I have ordered Mr Rutherford to forward the Salt with all possible Dispatch. I shall spare no pains to do every thing in my power for the good of the Service, & am Sensible Much depends on me but could I have the pleasure of your assistance a few days, I make no doubt things would soon be in a fair way here. Your tender repremand I must agree there was room for as I was detained five days longer than was Expected when I parted with you by bad weather & other accidents but am in hopes it will not be attended with any great Inconvenience. The weather is extreamly cold that our Beef cannot take hurt at present I am Sr Your Most Hble Servt

Thos Walker

